Name: Commission Regulation (EEC) No 3404/86 of 6 November 1986 waiving the date in Regulation (EEC) No 1244/82 for submitting applications for premiums for maintaining suckler cows for 1986/87
 Type: Regulation
 Subject Matter: means of agricultural production
 Date Published: nan

 No L 312/22 Official Journal of the European Communities 7. 11 . 86 COMMISSION REGULATION (EEC) No 3404/86 of 6 November 1986 waiving the date in Regulation (EEC) No 1244/82 for submitting applications for premiums for maintaining suckler cows for 1986/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as amended by Regulation (EEC) No 1 198/82 (2), and in particular Article 6 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 1 ( 1 ) of Regulation (EEC) No 1244/82, for the 1986/87 marketing year the date '30 September' given in the said paragraph is hereby replaced by 28 November. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1986 . Whereas Commission Regulation (EEC) No 1 244/82 (3), as amended by Regulation (EEC) No 1709/83 (4), fixed the time limit for submitting applications for the premium for maintaining suckler cows at 30 September ; whereas, in certain Member States, this time limit has been found to be inadequate and it should therefore be extended ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 140, 5 . 6 . 1980, p. 1 . (2) OJ No L 143 , 20 . 5 . 1982, p. 28 . (3) OJ No L 143, 20 . 5 . 1982, p. 20 . &lt;) OJ No L 166, 25 . 6 . 1983, p. 16 .